ACCEPTED
                                                                           03-14-00236-CR
                                                                                  3655202
                                                                 THIRD COURT OF APPEALS
                                                                            AUSTIN, TEXAS
                                                                       1/5/2015 4:23:02 PM
                                                                         JEFFREY D. KYLE
                                                                                    CLERK
                       No. 03-14-00236-CR
_______________________________________________________________
                                                       FILED IN
                                                3rd COURT OF APPEALS
              IN THE COURT OF APPEALS FOR THE AUSTIN, TEXAS
                   THIRD DISTRICT OF TEXAS      1/5/2015 4:23:02 PM
                            AUSTIN                JEFFREY D. KYLE
                                                        Clerk
_______________________________________________________________

                      KEVIN TODD HARDIN
                                                     Appellant

                                v.

                      THE STATE OF TEXAS,
                                                     Appellee


                    BRIEF OF APPELLANT
                     KEVIN TODD HARDIN
_______________________________________________________________


                                TRACY D. CLUCK
                                Texas Bar No. 00787254
                                1450 West Highway 290, #855
                                Dripping Springs, TX 78620
                                Telephone: 512-264-9997
                                E-Fax:      509-355-1867
                                tracy@tracyclucklawyer.com

                                ATTORNEY FOR APPELLANT
                                KEVIN TODD HARDIN




                ORAL ARGUMENT REQUESTED




                                1
                IDENTITY OF PARTIES AND COUNSEL

      The following is a list of all parties to this appeal and the names and

addresses of those parties’ counsel:



APPELLANT/DEFENDANT                           COUNSEL FOR APPELLANT

Kevin Todd Hardin                             Tracy D. Cluck
                                              1450 West Highway 290, #855
                                              Dripping Springs, TX 78620
                                              tracy@tracyclucklawyer.com

APPELLEE/STATE                                COUNSEL FOR APPELLEE/STATE

State of Texas, District Attorney’s           Wiley B. McAfee, D.A.
Office of the 424th & 33rd                    Gary Bunyard, Asst. D.A.
Judicial District                             g.bunyard@co.llano.tx.us




Trial Court:                    The Honorable Dan Mills
                                424th Judicial District Court Judge
                                Burnet County, Texas




                                       2
                    TABLE OF CONTENTS

IDENTITY OF PARTIES AND
COUNSEL……………………………………………………..............2

TABLE OF
CONTENTS……………………………………………………………3

TABLE OF
AUTHORITIES………………………………………………………..4

ISSUES
PRESENTED……………………………………………………..........5

STATEMENT OF
FACTS…………………………………………………………………6

STATEMENT OF THE CASE………………………………………..8

SUMMARY OF THE
ARGUMENT………………………………………………………….9

ARGUMENT………………………………………………………….9

   I.   The Trial Court Erred In Denying Appellant’s Objections
        to Improper Jury Argument by the State During
        the Punishment Phase of
        his Trial………………………………………………….9

        A.    Standard of Review………………………………10

        B.    Argument………………………………………...11


CONCLUSION AND PRAYER……………………………………..15

CERTIFICATE OF SERVICE……………………………………….16

CERTIFICATE OF WORD COUNT………………………………..17


                                3
                      TABLE OF AUTHORITIES

CASES                                                  Page

Clark v. State, 643 S.W.2d 723 (Tex.Crim.App. 1982)..……12

Harwood v. State, 961 S.W.2d 531
     (Tex.App.—San Antonio 1997, no pet.)……………...12

Hawkins v. State, 135 S.W.3d 72 (Tex.Crim.App. 2004)..10,12,14

Helleson v. State, 5 S.W.3d 393
      (Tex.App.—Fort Worth 1999 pet. ref’d)………………12

King v. State, 953 S.W.2d 266 (Tex.Crim.App. 1997)………10

Martinez v. State, 17 S.W.3d 677 (Tex.Crim.App. 2000)…...10

Mosley v. State, 983 S.W.2d 249 (Tex.Crim.App. 1998)……10


STATUTES & RULES

Tex. Code Crim. Pro art. 37.07§4(c)………………………..12

Tex. Penal Code §38.04(b)(2)(A)………………………….8,14

Tex. Penal Code §12.42……………………………………..12

Tex. R. App. P. 44.2(b)……………………………………10,15




                                    4
                       ISSUE PRESENTED


1.   Whether the trial court erred by overruling Appellant’s objection to

     improper jury argument by the State regarding parole and good time

     credit.




                                 5
TO THE HONORABLE COURT OF APPEALS:

       Appellant Kevin Todd Hardin respectfully submits this his brief in

support of his appeal from the jury’s verdict of guilt and the sentence given

him by the jury.       The parties will be referred to by name or by their

designation in the appeals court.

      The Clerk’s Record will be cited by page number as “Tr.____ [page

#].” The Court Reporter’s Record will be cited by volume and page number

as “R—Vol. ___[volume #], pg.____[page number], and where necessary, [#]

      [line number].



                       STATEMENT OF THE FACTS

   Appellant was charged with Evading Arrest or Detention with a Vehicle

enhanced with two prior felonies. Tr. 4. This charge arose from an incident

that occurred on April 21, 2013 in Granite Shoals, Texas where Appellant was

identified by police as the person driving a vehicle which failed to stop for a

traffic violation. R—Vol. 3, p. 16-28. Appellant entred a plea of “not guilty”

to the charge and “not true” to the enhancements. R.—Vol. 3, p. 7; Vol. 4, p.

7, 8. Appellant was convicted by the jury. R.—Vol. 3, p. 62; Tr. 48. At the

conclusion of the punishment phase of the trial, the attorney for the state made




                                       6
two arguments to the jury—one before Appellant argued and one after

Appellant argued. R.—Vol. 4, p. 49, 57.



   In his initial closing argument to the jury, State’s Counsel argued:

      “. . . of some interest in this is this offense is a quarter-time offense,

   which means that when your actual time served [at this time Appellant’s

   counsel objected to this line of argument as ‘going into parole’ which was

   overruled, with the court opining, that it ‘thinks’ that State’s Counsel is

   only arguing the jury instructions]. . . which means—and I’m just using 40

   because it makes it really easy for me to do the math—if you sentence him

   to 40 [at this time Appellant’s counsel again objected arguing that this line

   of argument is ‘improper closing argument’ which was also explicitly

   overruled by the trial court] . . . [t]ake 40 years . . . [s]ince it’s a quarter-

   time offense he is eligible for parole when he has served 10 years, but

   that’s not ten years . . . [t]hat’s actual time and good time . . . [a]nd if he

   gets one-for-one that would be five years actual time, five years good time,

   so he would be eligible for parole on 40 years in five . . . [i]f you give him

   60 it’s 15 and it becomes seven-and-a-half . . . also, everything over 60

   years is treated as 60, so it’s all 15.” R.—Vol. 4, pp. 49-52.




                                         7
      In his concluding closing argument to the jury, the State’s Counsel

   argued that “ . . . 99 years does one thing really interesting . . . I know even

   if you put 99 on there . . . he will be eligible for parole potentially in eight

   years . . . 99 years sends him a message . . . I ask that you give him 99

   years.” R.—Vol4, pp. 57-59.



      The jury assesed a sentence of 99 years. R.—Vol. 4, p. 60; Tr. 56. This

   appeal follows. R.—Vol. 4, p. 65; Tr. 49, 59.



                       STATEMENT OF THE CASE

      Appellant was charged by indictment with one count of Evading Arrest

or Detention with a Vehicle. Tr. 4.; Tex. Pen. Code §38.04(b)(2)(A). The

State alleged two prior felony enhancements in the indictment. Tr. 4.



      After a jury trial, Appellant was convicted by the jury. Tr. 48. The

jury, after finding both enhancements “True”, assessed the following

punishment: 99 years confinement in the Institutional Division of the Texas

Department of Criminal Justice. Tr. 56. A judgment of guilt was entered by

the trial court consistent with the jury’s punishment verdict. Tr. 57. This

appeal follows. Tr. 49, 59.


                                        8
                 SUMMARY OF THE ARGUMENT

        Appellant asserts one point of error. Appellant argues that the trial

court erred by overruling his objections to improper jury argument by the state

in the punishment phase of his trial. The trial court overruled two objections

by Appellant to the jury argument by the state at the punishment phase of the

trial. The State’s jury argument improperly calculated Appellant’s parole

eligibility and potential good-time credit specific to Appellant and was, as

such, improper. The jury assessed the punishment requested by the State in its

closing argument—99 years. The jury charge did not correct this error in light

of the trial court’s imprimatur of propriety by overruling Appellant’s

objections to the improper argument. Appellant was harmed by the error—the

jury assessed the maximum term requested by the State in its closing

argument: 99 years in prison. Therefore, Appellant’s sentence should be

vacated and this case should be remanded to the trial court for a new

punishment trial.



                            ARGUMENT

   I.     The trial court erred by overruling Appellant’s objections
          to improper jury argument by the state regarding parole
          and good time credit.


                                      9
      A. Standard of Review


      Improper jury argument is non-constitutional error subject to harm

analysis. Hawkins v. State, 135 S.W.3d 72 (Tex.Crim.App. 2004); See Mosley

v. State, 983 S.W.2d 249, 259 (Tex.Crim.App. 1998)(overruled on other

grounds); Tex.R.App.Pro. 44.2(b). To determine harm, the appellate court

determines whether the improper argument affect a substantial right. See

Tex.R.App.P. 44.2(b); Martinez v. State, 17 S.W.3d 677, 692 (Tex.Crim.App.

2000). A substantial right is affected when the error had a substantial and

injurious effect or influence on the jury’s verdict. King v. State, 953 S.W.2d
266, 271 (Tex.Crim.App. 1997). The appellate court balances three factors in

making a determination of harm where improper jury argument is at issue: (1)

the severity of the misconduct—its prejudicial effect; (2) the measures

adopted to cure the misconduct; and, (3) the certainty of the punishment

assessed absent the misconduct—the likelihood of the same punishment being

assessed absent the error. See Hawkins, 135 S.W.2d at 77. Where improper

jury argument at the punishment phase of a trial results in harm, the sentence

should be vacated and the case remanded to the trial court for a new

punishment hearing. See Hawkins, 135 S.W.2d 72.




                                     10
      B. Argument


   The trial court erred by overruling Appellant’s objections to improper jury

argument by the state in the punishment phase of his trial. R.—Vol 4, pp. 49-

50. During his closing argument at the punishment phase of Appellant’s jury

trial counsel for the State calculated for the jury Appellant’s parole eligibility

for the instant offense, which he referred to as a “quarter-time offense,” using

a formula that he told the jury “makes it really easy for me to do the math.”

R.—Vol. 4, pp. 49-50.     Counsel went so far as to argue that Appellant would

receive “one-for-one” good time credit.       Id. at 50.   Additionally, State’s

counsel informed the jury of how the parole laws and good-time credit were

applied to Appellant in the past as an indication of how they would be applied

to Appellant in this case. Id. at 50. This error was compounded by State’s

counsel asking the jury to assess a sentence of 99 years and informing the jury

that Appellant would be eligible for parole in only eight years (a number that

requires the application of a specific good-time credit to this Appellant). Id. at

57-59.



   State’s counsel not only invited the jury to calculate the application of

parole laws and good-time credit to this particular Appellant, counsel

performed the calculation for the jury. At no time did State’s counsel make
                                       11
any concessions or arguments to ameliorate this improper jury argument.

Additionally, and perhaps most importantly, the trial court not only failed to

take any corrective action to instruct the jury to disregard this improper

argument, it gave the calculation of the application of the parole laws and

award of good-time credit for Appellant its imprimatur by expressly

overruling both of Appellant’s objections. R.—Vol. 4, pp. 49-50.



   A jury is permitted to consider the existence of parole law. See Tex. Code

Crim. Pro. art. 37.07 §4(c). However, the jury is prohibited from considering

how parole law and good-time may be applied to the particular citizen before

them. Hawkins v. State, 135 S.W.3d 72, 84 (Tex.Crim.App. 2004); Harwood

v. State, 961 S.W.2d 531, 544 (Tex.App.—San Antonio 1997, no pet.). It is

improper for the prosecution to ask the jury to consider how long the

defendant would be required to serve in order to satisfy any punishment

imposed.    Clark v. State, 643 S.W.2d 723, 724 (Tex.Crim.App. 1982).

References to how long a defendant has served for previous sentences is an

invitation for the jury to consider parole in its calculation of an appropriate

punishment.    See Helleson v. State, 5 S.W.3d 393, 398 (Tex.App.—Fort

Worth 1999, pet. ref’d). Here the jury argument by the State went beyond the

permissible purpose of considering eligibility for parole, crossing over the line


                                       12
into an impermissible request to consider how the parole law and good-time

credit would be applied to the particular defendant before the jury in the

future.



   The prejudicial effect of the improper jury argument by the State is

manifest in the 99 year sentence imposed on Appellant by the jury. The State

made an explicit and lengthy argument to the jury for a 99 year sentence.

While making this very detailed argument for why the jury should assess 99

years, the State argued that 99 years would in fact be an 8 year sentence.

First, the State made the argument to the jury for 99 years in the context of its

earlier calculation of good-time credit and the previous application of parole

law to Appellant. Next, the State verbalized “99 years” to the jury numerous

times in its closing argument. And finally, the State argued that a sentence of

99 years would in reality be an 8 year sentence (a number than necessarily

requires the application of specific good-time credit to Appellant). It is no

surprise that in the context of this detailed and lengthy improper argument, the

jury complied with the request of the State and assessed punishment at 99

years. It would be incredulous to argue that the prejudicial effect of the

improper jury argument by the State is not severe.




                                       13
   In the case at bar, the jury was properly instructed in the punishment

charge regarding the existence of parole law and good-time credit. Tr. 52.

However, neither the trial court nor State’s counsel took any curative

measures to ameliorate the error. Moreover, the jury assessed the maximum

punishment requested by the State—99 years in prison.               Proper jury

instructions are but one factor to be considered in determining harm. See

Hawkins, 135 S.W.3d at 84. Given the record as a whole, the jury instructions

did little if anything to cure the harmful effect of the improper jury argument.



   Appellant was sentenced as a habitual offender for the offense of Evading

Arrest. Tex. Pen. Code §38.04(b)(2)(A). The range of punishment available

to the jury was 25-99 years in prison or life.        Tex. Pen. Code §12.42.

Appellant was sentenced to the maximum allowed by law, and perhaps more

importantly, the exact sentence the state asked the jury to assess in the context

of an improper jury argument about what sentence should be assessed.

Appellant’s brother testified about Appellant being a generally good person

when he is not in the throes of drug addiction and that Appellant has not had

any drug rehabilitation. R.—Vol. 4. pp. 25-26, 31. There was testimony at

trial that Appellant is not a violent person.         R.—Vol. 4, pp. 17-18.

Appellant’s mother also testified that Appellant is not a violent person, has


                                       14
never received treatment for his drug additions, and that he has a supportive

family. R.—Vol. 4, pp. 35-37. A balancing of the facts available to the jury

in assessing punishment shows that there is significant doubt that the same

sentence—99 years—would have been assessed by the jury absent the

improper jury argument and the trial court overruling Appellant’s objections

to that improper argument.



   When all of the factors in assessing harm, as outlined above, are

considered and balanced, the trial court’s error in overruling Appellant’s

objections to the improper jury argument by the State regarding the

application of parole law and good-time credit, cannot be said to be

harmless—that it did not have a substantial effect on the jury’s verdict.

Therefore, this court should vacate Appellant’s sentence and remand this case

to the trial court for a new punishment trial. Tex. R. App. Pro 44.2(b).



                      CONCLUSION AND PRAYER

      WHEREFORE, PREMISES CONSIDERED, Appellant Kevin Todd

Hardin, respectfully prays that this Court vacate his sentence and remand this

case to the trial court for a new punishment trial. Appellant further prays that




                                       15
the Court grant such other and further relief to which Appellant is justly

entitled.



                                          Respectfully submitted,

                                          /s/ Tracy D. Cluck
                                          __________________________
                                          TRACY D. CLUCK
                                          Texas Bar No. 00787254
                                          1450 West Highway 290, #855
                                          Dripping Springs, TX 78620
                                          Telephone: 512-264-9997
                                          E-Fax:       509-355-1867
                                          tracy@tracyclucklawyer.com

                                          ATTORNEY FOR APPELLANT
                                          KEVIN TODD HARDING


                       CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing Brief of Appellant,
Kevin Todd Hardin, has been served on the attorney listed below by E-Serve
and e-mail, on January 5, 2015:

424th & 33rd District Attorney’s Office
Mr. Wiley B. McAfee, Dist. Atty.
Mr. Gary Bunyard, Asst. Dist. Atty.
g.bunyard@co.llano.tx.us



                                          /s/ Tracy D. Cluck
                                          _____________________
                                          TRACY D. CLUCK



                                       16
                   CERTIFICATE OF WORD COUNT

     I certify that the pertinent portion of the brief for the Appellant, Kevin
Todd Hardin, is comprised of approximately 2603 words.

                                      /s/ Tracy D. Cluck

                                      TRACY D. CLUCK




                                      17